Blandford, Justice.
The defendant in error applied to the commissioner of Richmond county for license to retail spirituous liquors. The license was refused by the commissioner, and upon application to the superior court, the. court awarded a mandamus to compel the commissioner to issue the license to defendant in error. To this decision the commissioner excepted, and here say that the court erred in granting the mandamus.
We do think a mandamus will lie to compel the commissioner to perform an act which the law leaves discretionary with him to do or not. The law expressly declares that he shall have power to grant the license or refuse the same. Code, §1419. This law has never been repealed by any subsequent legislation, but is still of forve in those counties where liquor is allowed to be sold.
Judgment reversed,